PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Junkers, John K. et al.
Application No. 15/570,743
Filed: 30 Oct 2017
For: APPARATUS FOR TIGHTENING THREADED FASTENERS

:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed May 3, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done.  

A review of the record has determined that a reply to the Notice of Payment Deficiency mailed October 06, 2021 was received by the office on May 3, 2022.  However, the reply is improper because it is untimely. The Notice of Payment Deficiency set a shortened statutory period for reply of two (2) months, with up to five (5) months of extensions of time available under the provisions of 37 CFR 1.136(a).  Since no extensions of time were obtained, the fee deficiency submission under 37 CFR 1.29(k) is REJECTED.

This application is being referred to Technology Center Art Unit 2900 for appropriate action in the normal course of business on the reply received May 3, 2022.

Inquiries concerning this decision should be directed to Kimberly Inabinet at 571-272-4618. All other inquiries concerning the examination or status of the application can be accessed in the PAIR system at http://portal.uspto.gov.



/KIMBERLY A INABINET/Paralegal Specialist, OPET